[J-71-2019] [MO: Dougherty, J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


    SARA LADD, SAMANTHA HARRIS, AND                :   No. 33 MAP 2018
    POCONO MOUNTAIN VACATION                       :
    PROPERTIES, LLC,                               :   Appeal from the Order of the
                                                   :   Commonwealth Court at No. 321
                       Appellants                  :   MD 2017 dated June 4, 2018
                                                   :   sustaining in part and overruling in
                                                   :   part the preliminary objections and
                v.                                 :   dismissing with prejudice the
                                                   :   Petition for Review.
                                                   :
    REAL ESTATE COMMISSION OF THE                  :   ARGUED: September 11, 2019
    COMMONWEALTH OF PENNSYLVANIA                   :
    AND DEPARTMENT OF STATE (BUREAU                :
    OF PROFESSIONAL AND                            :
    OCCUPATIONAL AFFAIRS) OF THE                   :
    COMMONWEALTH OF PENNSYLVANIA,                  :
                                                   :
                       Appellees                   :


                                    DISSENTING OPINION


JUSTICE MUNDY                                                     DECIDED: May 19, 2020
        Appellant Sara Ladd contends that the licensing requirements enacted by the

legislature through the Real Estate Licensing and Registration Act (RELRA)1 are

unconstitutional because she wishes only to practice real estate in a limited fashion.        I

cannot agree with the Majority that, because Ladd operates a smaller-scale business,

she has raised a colorable claim that the RELRA’s requirements are so unreasonably

oppressive as to violate the Pennsylvania Constitution. As noted by the Commonwealth

Court in its decision in this matter, “[p]rerequisites to practicing a certain profession, such

as a professional license, can be seen across many career fields. We would no sooner

1   63 P.S. §§ 4455.101-455.902.
obviate the licensure requirement for an attorney, physical therapist, or any other

professional, merely because they have limited clients or only practice part of the year.”

Ladd v. Real Estate Comm’n of Commonwealth, 187 A.3d 1070, 1078 (Pa. Cmwlth.

2018). As I find the Commonwealth Court’s decision, authored by the Honorable P. Kevin

Brobson, correctly concluded the RELRA’s requirements are constitutional, I would affirm

its decision in this case. Accordingly, I respectfully dissent.




                            [J-71-2019] [MO: Dougherty, J.] - 2